Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 28, 2021 has been entered. 
This action is a non-final action in response to the communication filed on 07/28/2021.
Claims 1, 11 and 20 are amended. Claims 6 and 16 have been cancelled Claims 1-5, 7-15 and 17-20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.

Response to Amendment
Applicant’s remarks have been considered.
In the Remarks Applicant argues, “Therefore, Applicant submits that the "basic 
Examiner respectfully disagrees. The claims encompass Certain Methods of Organizing Human Activity related to commercial interactions including marketing or sales activities or behaviors. The limitations of receiving collected data, determining a current tier and current progress within the current tier based on the order history, determining an additional quantity necessary to reach a next tier according to the supplier configuration data and determining one or more trade-off parameters affected by the additional quantity demonstrate commercial or legal interactions including marketing or sales activities. The Specification indicates that suppliers need a way to entice large buyers with some benefit such as an incentive program (see ¶0005-¶0006), which involves commercial or legal interactions in marketing, sales activities and/or behaviors. Additionally, the claims are related to Mental Processes (e.g. observation and evaluation of data) in the determining an additional quantity and determining a trade-off parameters involves data analysis which could reasonably be performed in the human mind or using pen and paper. The claims clearly are related to collecting information, analyzing it and displaying certain results. Therefore, the claims are abstract.
	
Applicant argues, “Far beyond such activity, however, claim 1 recites a combination of electronic (e.g., webpage views) and physical (e.g., reception of the additional quantity) activities that allow “constant monitoring of fluctuating circumstances…that these steps remove the claim from reciting any commercial 
	Examiner respectfully disagrees. The collection and analysis of webpage data is directly related to the abstract concepts identified. The limitation involving reception of the additional quantity is limited to receiving a signal that an additional quantity has been received. This is interpreted as sending and receiving transmissions. 


Applicant argues “… that the combination of additional elements of claim 1 integrate the alleged abstract idea into a practical application.” (pgs. 14-15)
Examiner notes that the additional elements were fully considered in the analysis. Here, claim 1 recites the additional elements of a plurality of networked databases, a non-transitory computer readable medium and a processor to perform operations of receiving data, tracking, determining and transmitting. These are generic computer elements performing generic computer functionality. For instance the steps of receiving supplier configuration data, receiving an order history and transmitting a request to initiate a new order are generic data gathering and transmitting/receiving data functionality which is considered extra solution activity. Based on the MPEP 2106.05(g), “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.” Here, the received data is used in the claimed process and is fed into the determining steps. The steps of determining a 

Applicant argues, “ As discussed above, Applicant submits that the additional elements of claim 1 include various details that render the elements non-conventional and non-routine, which as a whole, amount to significantly more than any abstract idea.” Additionally Applicant argues, “The Office's analysis under Step 2B is also deficient, where it failed to make a factual determination that the additional elements are well-understood, routine, and conventional.” (pgs. 16-17).  
As stated in the rejection, the additional elements of a processor, CRM and networked databases for performing the claimed limitations amounts to no more than instructions to implement the judicial exception using a generic computer components, which does not provide an inventive concept.  Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide 
Further, the steps of receiving, transmitting and adjusting steps are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Specification does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (see Spec ¶0077), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
The claims are not patent eligible.
Examiner notes that Applicant’s example of ‘real-time data aggregation and analysis is merely disclosing data gathering activity which is considered well-understood, routine and conventional functionality. 


Claim Objection
Claim 7 is objected to for the following informality: Claim 7 recites, “ The computer –implemented system of claim 6…” Claim 6 has been cancelled. Appropriate correction is required for Claim 7 dependency.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1-5, 7-15 and 17-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “receiving event data signaling reception of the additional quantity from the supplier” at lines 28-29. The Specification does not explicitly disclose receiving an event data signaling reception. The Specification does disclose the WMS may receive event data indicating discrete events (see ¶0053) and provides examples but does not include the above limitation.      
Claim 1 recites, “and updating the fulfillment ratio of the supplier configuration data based on a quality of the additional quantity, wherein the updated fulfillment ratio is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining an additional quantity necessary to reach a next tier according to the supplier configuration data
determining one or more trade-off parameters affected by the additional quantity…and determined by a computerized model simulating future customer demand…
	The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to commercial interactions including marketing, sales activities or behaviors, but for the recitation of generic computer components (e.g. 
Independent claims 11 and 20 substantially recite the subject matter of Claim 1 and is related to the same abstract concept. 
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to determining a current tier and the current progress, Claims 3 -5 are directed to one or more trade-off parameters,  Claims 7-8 are directed to placing an order, Claims 9-10 are directed to reporting. Claims 12-15 and 17-19 are substantially similar to Claims 2-5 and 7-10 and encompass same abstract ideas.  Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claims 1 and 13 recites the additional elements of:
a plurality of networked databases
at least one non-transitory computer-readable medium
at least one processor configured to execute the instructions to perform operations comprising
For performing the receiving of supplier configuration data, receiving an order history associated with the supplier, tracking a current tier and current progress within the current tier, transmitting a request to initiate a new order for the additional quantity, receiving event data a signaling reception of the additional quantity from supplier and updating the fulfilment ratio of the supplier. Claim 20 recites the additional elements of a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements amounts to no more than instructions to implement the judicial exception using a generic computer component, which does not provide an inventive concept.  Looking at 
Further, the steps of receiving, transmitting and adjusting steps are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Specification does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (see Spec ¶0077), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
The claims are not patent eligible.



Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Fetman (US 2017/0351996) discloses order goals and discount levels where users may view product listings and determine how many additional purchases are necessary to order to achieve the next discount level. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683